Citation Nr: 1817799	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-42 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for a left total knee replacement in excess of 60 percent.

2.  Entitlement to an initial rating for right lower extremity radiculopathy which is currently evaluated as 10 percent disabling from September 3, 2015 and as 20 percent disabling from June 30, 2016.  

3.  Entitlement to an initial rating for left lower extremity radiculopathy which is currently evaluated as 10 percent disabling from June 15, 2015 and as 20 percent disabling from June 30, 2016.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1961 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's total left knee replacement results in chronic residuals consisting of severe painful motion or weakness in the affected extremity.

2.  The Veteran's right lower extremity radiculopathy was manifested by no worse than intermittent pain, numbness, and tingling in the right leg and foot, and decreased sensation in the right lower extremity, with no muscle or motor deficit.

3.  The Veteran's left lower extremity radiculopathy was manifested by no worse than intermittent pain, numbness, and tingling in the right leg and foot, and decreased sensation in the right lower extremity, with no muscle or motor deficit.

4.  The Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for total left total knee replacement have not been met. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. 
§§ 3.321, 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5055 (2017). 

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy are not met or approximated for any period on appeal. 38 U.S.C. 
§§ 1155 , 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2017).

3. The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy are not met or approximated for any period on appeal. 38 U.S.C. 
§§ 1155 , 5103, 5103A, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8520 (2017).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Left Knee Replacement

The Veteran is currently in receipt of a 60 percent disability rating for his left knee replacement.  DC 5055 contemplates a 100 percent rating for one year following the implantation of the prosthesis (i.e., the knee replacement surgery), and a 60 percent rating for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The Veteran's left knee replacement was in August 2011.  A 100 percent rating is available only during the year following the knee replacement surgery.  Thus, the Veteran is currently in receipt of the maximum schedular rating allowable under DC 5055.  

The Board has considered the Court of Veterans Appeals (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In the instant case, while all aspects of such testing were not completed in the September 2015 examination, the Board finds it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examination since he has been assigned a 60 percent rating for the entirety of such portion of the appeal period, which is the maximum allowable schedular rating for this time period.  The Board has also considered the Court's recent holding in Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding flare-ups.  However, the Board notes that a 60 percent rating is the highest available rating for the knee except for the 100 percent warranted under DC 5055 for the one year following implantation of a prosthesis.  Consequently, a remand is not necessary as there are no higher schedular ratings available based on the current findings.  

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Based on a thorough review of the Veteran's symptoms, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  


Bilateral Lower Extremity Radiculopathy

The Veteran is currently rated under DC 8520.  Under DC 8520, disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2017).

The Board has thoroughly reviewed the Veteran's file, including his VA examinations, his private medical records, and the Veteran's statements.  Prior to June 15, 2015, the Veteran's left lower extremity radiculopathy was not manifested by any compensable symptoms.  After June 15, 2015, the Veteran's left lower extremity radiculopathy was manifested by mild symptoms.  

Prior to September 2015, the Veteran's right lower extremity radiculopathy was not manifested by any compensable symptoms.  As of September 2015, the Veteran's right lower extremity radiculopathy was manifested by mild symptoms.  (See September 2015 examination.)  

After June 30, 2016, the Veteran's symptoms of his bilateral lower extremity radiculopathy were manifested by moderate incomplete paralysis and moderate symptoms.  (See December 2016 examination.)  The objective evidence does not show the Veteran's symptoms are moderately severe.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his bilateral lower extremity radiculopathy.  The Board acknowledges that the Veteran, in advancing this appeal, believes the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Based on a thorough review of the Veteran's symptoms, the Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2017).  

The Veteran had a combined rating of 90 percent as of September 3, 2015 with his left knee replacement rated as 60 percent disabling and therefore met the criteria for a TDIU as of September 3, 2015.  

An examiner in May 2016 stated that due to the Veteran's service-connected disabilities, he is unable to work.  Additionally, there is evidence showing the Veteran's ability to work is severely impacted by his service connected disabilities (See June 2014, September 2015, December 2016 examinations).  Therefore, a TDIU is warranted.  

ORDER

A rating in excess of 60 percent for total left knee replacement is denied.

An initial rating for right lower extremity radiculopathy in excess of 10 percent disabling from September 3, 2015 and as 20 percent disabling from June 30, 2016 is denied.  

An initial rating for left lower extremity radiculopathy in excess of 10 percent disabling from June 15, 2015 and as 20 percent disabling from June 30, 2016 is denied.

A TDIU is granted.


John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


